—Appeals from four decisions of the Unemployment Insurance Appeal Board, filed June 27, 1994, October 6, 1994, February 24, 1995, and June 20, 1995, which, inter alia, ruled that the employer was liable for additional unemployment insurance contributions based on remuneration paid to claimant.
Claimant worked as a sales representative for United Group Agency of New York Inc., an insurance marketing agency. The record contains substantial evidence to support the conclusion of the Unemployment Insurance Appeal Board that United exercised sufficient direction and control over claimant’s work to establish his status as an employee rather than an independent contractor (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). United controlled the manner in which claimant conducted his interactions with prospective customers by providing him with an initial training program where he was indoctrinated with a set sales “pitch” to use in his marketing efforts. United further directed and controlled claimant by giving him sales “leads” and forbidding him from selling competitors’ insurance to United’s prospective customers when using the leads. In addition, claimant reported weekly to his supervisor at United at which time he would turn in all the insurance applications and premium payments he had received during the previous week.
The finding that an employment relationship existed between United and claimant was supported by substantial evidence in the record (see, Matter of Luff [Hudacs], 194 AD2d 1003; Matter of Cobb [Hudacs], 193 AD2d 848, 849). The employer’s remaining contentions, including the assertion that the matter should be remitted for a new hearing, have been examined and found to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decisions are affirmed, without costs.